Citation Nr: 1511703	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-06 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for melanoma of the forehead.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).


FINDING OF FACT

Melanoma of the forehead was not manifest during active service and is not shown to be at least as likely as not a result of an established event, injury, or disease during active duty.


CONCLUSION OF LAW

Melanoma of the forehead was not incurred in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 5100, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2010 letter satisfied the duty to notify provisions and notified the Veteran of regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

As to the duty to assist, the Board finds that VA has secured all available and identified evidence including the Veteran's service treatment records and indicated private treatment records.  The Board acknowledges that the Veteran was not afforded a VA examination with respect to his claim for service connection for melanoma of the forehead.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2).  

Here, however, the Board concludes that an examination is not needed.  The record reveals that the Veteran has a current disability.  The medical evidence includes diagnoses of melanoma of the forehead.  While the Veteran is presumed to have been exposed to herbicides during his period of active service, the Veteran's melanoma of the forehead is not listed as a disease subject to presumptive service connection.  In fact, the Secretary has clarified that presumption of service connection is not warranted for melanomas.  The service treatment records are absent for any notations or documentation related to melanoma or any other skin disability of the forehead.  The Veteran has not provided any statements related to continuity of symptomatology, but has merely asserted his belief that his cancer is related to in-service exposure to herbicides.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran is not considered competent to provide an opinion as to the etiology of his melanoma as this is a complex medical question, and he has not been shown to have the skills, knowledge or medical training necessary to render such opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to service connection for melanoma of the forehead.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), AL amyloidosis, ischemic heart disease, Parkinson's disease, hairy cell leukemia and other chronic B-cell leukemias, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for melanoma, non-melanoma skin cancer (basal cell and squamous cell), or any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

In this case, the evidence confirms that the Veteran served in Vietnam during the prescribed time period.  A review of the Veteran's service personnel records reveals that he served in Vietnam as an ammunition handler and heavy truck driver from October 1967 to October 1968.  Therefore, the Veteran is presumed to have been exposed to herbicides.  However, melanoma is not among the list of diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Therefore, service connection is not warranted on a presumptive basis.  However, the Veteran can still establish service-connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Circ. 1994).

A review of the Veteran's service treatment records reveals that he was treated for skin conditions on several occasions.  In August 1967, the Veteran was treated for a skin rash on his left hand and prescribed calamine lotion and surgical soap.  In June 1969, he was treated for a blister and itching on his left hand which was diagnosed as contact dermatitis.  He again complained of a left hand rash and itching in July 1969, at which time he was again diagnosed as having contact dermatitis.  He was prescribed Neosporin ointment, Benadryl, hydrocortisone, and tetracycline.  Following a subsequent evaluation he was diagnosed as having configurate miliaria rubra of the left hand, ruling out tinea manus.  In April 1969, the Veteran again sought treatment for a left hand rash, which he indicated had afflicted him for approximately one year.  A ring-shaped rash on his ring finger which extended to his palm was noted, and the physician diagnosed him as having contact dermatitis.  Significantly, on his April 1969 Report of Medical History at separation, the Veteran indicated that he never suffered from any skin disease.  Similarly, his April 1969 Report of Medical Examination at separation indicated that his skin, lymphatics, head, face, neck, and scalp were within normal limits.  As such, while the Veteran was treated for a skin condition of the left hand during service, there were no diagnoses of melanoma or any other skin disability, including of the forehead, in his service treatment records.  

It was not until decades after his separation from service, in April 2010, that the Veteran was diagnosed as having recurrent melanoma in situ on his forehead.  However, the private treatment records which diagnosed melanoma made no mention of herbicides, Agent Orange, or the Veteran's period of active duty service.  

In this case, there is no competent medical evidence relating the Veteran's melanoma to active service, to include exposure to herbicides.  The Board acknowledges the Veteran's opinion that his melanoma of the forehead is related to or caused by exposure to herbicides during his period of active service.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As to a nexus opinion relating any melanoma to active service, to include exposure to herbicides, the Board finds that the etiology of melanoma is a complex medical question and the Veteran is not competent to provide an opinion as to its etiology as he has not been shown to have the skills, knowledge or medical training necessary to render such opinion.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Finally, the Veteran has not provided any statements related to continuity of symptomatology nor does the record reflect evidence of continuity of symptomatology since the Veteran's period of active service.  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Based on the above, the Board finds that the Veteran's melanoma of the forehead did not have its onset during service and is not shown to be causally or etiologically related to service.  As such, the preponderance of the evidence is against the claim.  There is no doubt to be resolved and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, certain diseases, such as a malignant tumor, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Here, however, there is no evidence of a tumor within one year of discharge from active duty.  Therefore, presumptive service connection is not warranted.


ORDER

Entitlement to service connection for melanoma of the forehead is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


